DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1, 2, 4, 5, 7, 8, 9, 10, 12-19 in the reply filed on 4/19/22 is acknowledged.
Claims 20-22, 24, 25, 26 have been cancelled and are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/19/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jae Hoon Kim WO 2014/126313.
Regarding Claim 1: Kim discloses a method for making a liquid amino from keratin that imparts a beef or potato flavor [pg. 2, Advantageous effects].  Kim discloses hydrolyzing a mixture of hair or feathers, reducing sugars including xylose and glucose [pg. 2. Tech-Solution 1st and 2nd paragraphs]. 
Regarding Claim 5:  Kim discloses as discussed above in claim 1.  Kim does not disclose a cereal bran.  Since Kim does not disclose cereal bran, this is equivalent to 0% and since the instant claim recites 10% or less, this therefore reads upon wherein the cereal bran is added in an amount of 10 wt.% or less, based upon the total weight of the mixture because 0% is within the “or less” portion of the claim. 
Regarding Claim 8:  Kim discloses as discussed above in claim 1.  Kim discloses xylose and glucose  [pg. 2. Tech-Solution 1st and 2nd paragraphs].
Regarding Claim 9:  Kim discloses as discussed above in claim 1.  Kim discloses xylose  [pg. 2. Tech-Solution 1st and 2nd paragraphs].
Regarding Claim 10:  Kim discloses as discussed above in claim 1.  Kim discloses  8 g of xylose in a mixture of at least 1 kg of keratin material [Ex. 1].  Therefore, Kim discloses about .8% xylose which is less than 5% reducing sugar.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jae Hoon Kim (WO 2014/126313) as applied to claim 1 above and in further view of  Xia (WO 2103/070798).
Regarding Claim 12:  Kim discloses as discussed above in claim 1.  Kim does not disclose wherein the keratinous protein-containing material comprises raw feathers.
Xia discloses treating keratin material with an enzyme to hydrolyze the keratin [abstract; 0011.  Xia discloses that the keratin material contains feathers [00065].
At the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Kim to include feathers as in Xia since Kim discloses the treatment of feather meal and the selection of feathers as in Xia would have been based on the desired starting product of one of ordinary skill in the art.
 Regarding Claim 13:  Kim discloses as discussed above in claim 1.  Kim does not disclose wherein the keratinous protein-containing material is subjected to steam hydrolysis at a pressure of from about 0 psig to about 200 psig and/or elevated temperature for a period of from about 15 minutes to about 240 minutes.  
Xia discloses further treating with  steam and discloses heat for 5 to 30 minutes or 15 to 30 min [00073; 00075].	
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Kim to include treating with steam for 5 to 30 of 15 to 30 min as in Xia to help soften the keratin and to help sterilize the keratin.
Regarding Claim 14:  Kim discloses as discussed above in claim 1.  Kim does not disclose wherein the keratinous protein-containing material is subjected to enzyme hydrolysis.
Xia discloses subjecting the keratin material to enzyme hydrolysis.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Kim to include enzymes as in Xia in order to efficiently break down the keratin making it highly digestible [0007].
Regarding Claim 15:  Kim as modified discloses as discussed above in claim 14.  Kim does not disclose adding a proteolytic enzyme slurry comprising a quantity of at least one proteolytic enzyme in an aqueous environment to the mixture to produce a protein slurry; incubating the protein slurry for a time sufficient to produce the food protein ingredient.
Xia discloses mixing an enzyme in an aqueous solution to produce an enzyme solution and adding the enzyme solution to a proteinaceous mixture [00025; 00069].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Kim to include enzymes in an enzyme solution and incubating in order to hydrolyze the keratin as in Xia in order to efficiently break down the keratin making it highly digestible [0007].
Regarding Claims 16 and 17: Kim discloses as discussed above in claim 15.  Kim does not disclose that enzyme is the group consisting of endoproteases, exoproteases, endogenous enzymes, and combinations thereof (claim 16);  wherein the endoproteases include enzymes selected from the group consisting of keratinase, papain, and combinations thereof (claim 17). 
Xia discloses using an endoprotease and discloses that the endoprotease can be papain or keratinase [00016].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Kim to include as enzymes the endoproteases papain or keratinase in Xia in order to efficiently break down the keratin making it highly digestible [0007].
Regarding Claim 18:  Kim discloses as discussed above in claim 1.  Kim does not disclose wherein the hydrolyzed keratinous protein-containing material is further processed by centrifugation, filtration, decanting, drying, sifting, accumulating prior to milling, concentrating, refrigerating, freezing, pasteurizing, acidifying, further hydrolyzing, or combinations thereof. 
Xia discloses further treatment by centrifuging or filtering or decanting [00019].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Kim to include further treating as in Xia by centrifuging or filtering or decanting in order to further purify a final hydrolyzed product.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jae Hoon Kim (WO 2014/126313) as applied to claim 1 above and in further view of  Fado et al. (JP 2004283033) Oct 2004.
Regarding Claim 19:  Kim discloses as discussed above in claim 1.  Kim does not disclose further comprising adding an amount of one or more antioxidants to the keratinous protein-containing material before, during or after hydrolysis.
Fado discloses adding an antioxidant to animal feed with improved digestability [0015].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Kim to include further including antioxidants as in Fado in order to help better preserve the hydrolyzed keratin product. 
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jae Hoon Kim (WO 2014/126313) and in further view of Liu (CN 101285086 10-15-2008).
Regarding Claims 1 and 7:  Kim discloses a method for making a liquid amino from keratin that imparts a beef or potato flavor [pg. 2, Advantageous effects].  Kim discloses hydrolyzing a mixture of hair or feathers, reducing sugars including xylose and glucose [pg. 2. Tech-Solution 1st and 2nd paragraphs].  
Kim does not disclose wherein the mixture contains cereal bran.
Liu discloses a method of making a hydrolyzed feather product wherein the feather and bran are combined and subjected to hydrolysis [Technical Field page 2 paragraphs 1-3].
At the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Kim to include bran as in Liu in order to produce a hydrolyzed feather product of improved quality [Liu abstract].
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jae Hoon Kim (WO 2014/126313) and Liu et al. (CN 101285086 10-15-2008) as applied to claim 1 above and in further view of Janse et al. (WO 2014/064024).
Regarding Claims 2 and 4:  Kim as modified by Liu discloses as discussed above in claim 1. Kim does not disclose wherein the cereal bran is amaranth, bulgur, farro, quinoa, spelt, teff, triticale, wild rice, wheat, corn, barley, rye, millet, oat, rice, sorghum, or buckwheat bran (claim 2); wherein the cereal bran is defatted (claim 4).
Janse discloses defatted rice bran subjected to hydrolysis to produce hydrolyzed rice bran [abstract; pg. 5, paragraphs 1-3].  Janse discloses that defatted rice bran is typically used for feed compositions [pg. 3, Background of the invention].
At the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Kim to include defatted rice bran as in Janse in order to utilize bran in a form that is appropriate for incorporation into feed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (CN 105494886) Wang discloses a method of making a hydrolyzed keratin product [abstract].  Wang discloses combining raw material in the form of feather meal, wheat bran and treating with an enzyme separately and then bringing the hydrolyzed feather meal and hydrolyzed wheat bran together [abstract].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793